Upon consideration of the petition filed by Defendant (NC Bipartisan State Board of Elections and Ethics Enforcement, et al.) on the 23rd of August 2018 in this matter for discretionary review under G.S. 7A-31 prior to a determination by the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as moot by order of the Court in conference, this the 29th of August 2018."
The following order has been entered on the motion filed on the 23rd of August 2018 by Defendant (NC Bipartisan State Board of Elections and Ethics Enforcement, et al.) to Suspend the Appellate Rules:
"Motion Dismissed as moot by order of the Court in conference, this the 29th of August 2018."